In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                       Filed: June 12, 2019

*************************
GARY NAYLOR,               *                               No. 17-135V
                           *
               Petitioner, *                               Special Master Sanders
                           *
v.                         *
                           *
SECRETARY OF HEALTH        *                               Stipulation for Award; Influenza (“flu”)
AND HUMAN SERVICES,        *                               Vaccine; Shoulder Injury Related to
                           *                               Vaccine Administration (“SIRVA”)
               Respondent. *
*************************

Jessica A. Olins, Maglio Christopher and Toale, PA, Washington, D.C., for Petitioner.
Claudia B. Gangi, United States Department of Justice, Washington, D.C., for Respondent.

                                               DECISION1

       On January 30, 2017, Gary Naylor (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10–34
(2012); ECF No. 1. The petition alleged that the influenza (“flu”) vaccine Petitioner received on
October 15, 2015, caused him to develop shoulder injury related to vaccine administration
(“SIRVA”). See Stip. at 1, ECF No. 44.

        On June 3, 2019, the parties filed a stipulation in which they stated that a decision should
be entered awarding compensation to Petitioner. Id. at 2. Respondent denies that the flu vaccine
caused Petitioner’s alleged SIRVA. Id. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein. The parties
stipulate that Petitioner shall receive the following compensation:


1
  This decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with
access to the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files,
the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
            A lump sum of $30,000.00 in the form of a check payable to [P]etitioner.
            This amount represents compensation for all damages that would be
            available under 42 U.S.C. §300aa-15(a).

Id.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                  s/Herbrina D. Sanders
                                                  Herbrina D. Sanders
                                                  Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2